Citation Nr: 1230205	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  09-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asthma.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran had active service from November 1954 to November 1956 and January 1960 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the Veteran requested a travel Board hearing regarding his claims on his Substantive Appeal on a VA Form 9.  Subsequently, in a statement received in November 2009, the Veteran withdrew his request for a hearing before a member of the Board.  As such, the Board will proceed with adjudication.

This case was previously before the Board in January 2011 when it was remanded for further development.

In addition to the issues listed above, the Board remanded the issues of entitlement to service connection for a cardiovascular disability, other than hypertension, to include as secondary to hypertension; entitlement to service connection for a kidney disability, to include as secondary to hypertension; and entitlement to service connection for headaches, to include as secondary to hypertension, in January 2011.  In a RO rating decision dated in October 2011 entitlement to service connection for coronary artery disease was granted and in a RO rating decision dated in May 2012 entitlement to service connection for renal insufficiency and headaches was granted.  As this represents a complete grant of the Veteran's appeals in regard to entitlement to service connection for cardiovascular disability, kidney disability, and headaches, these issues are no longer before the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The most probative and competent clinical evidence of record is against a finding that the Veteran has COPD that was incurred in or aggravated by active service, or caused by, or aggravated by, a service-connected disability. 

2.  The evidence is at least in equipoise that adjustment disorder with mixed anxiety and depressed moods is aggravated by service-connected disabilities. 


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service, and is not proximately due to, the result of, or aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).

2.  Adjustment disorder with mixed anxiety and depressed moods is aggravated by the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in March 2008 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letter informed the Veteran that a disability rating and an effective date would be assigned if service connection was granted.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records, private and VA medical records, and reports of VA medical examinations.  

The case was previously before the Board in January 2011.  At that time, the Board ordered that the Veteran be contacted and requested to identify additional outstanding records regarding his claims and ordered that the Veteran be afforded VA medical examinations regarding his claims.  In February 2011 the Veteran was notified that he should identify any additional treatment records pertinent to his claims.  Subsequently, in March 2011 the Veteran was afforded VA medical examinations.  Therefore, based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As noted above, VA examinations and opinions with respect to the Veteran's claims were obtained in March 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations/opinions obtained in this case are adequate, as the opinions are predicated on physical examination of the Veteran, a review of the claims file, and an interview with the Veteran regarding his symptoms and complaints.  They consider the pertinent evidence of record, to include the Veteran's personal history, and provide rationale for the opinions proffered.

The Board notes that pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), although VA is required to "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the Veteran's claim for benefits" so long as he "adequately identifies those records and authorizes the Secretary to obtain them," VA's duty to secure records extends only to relevant records. 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (defining relevant evidence for purposes of 38 U.S.C.A. § 5103A); see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  The Board acknowledges that in an Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in September 2011, the Veteran identified additional treatment by a Dr. J.C. and Comanche County Memorial Hospital and that these records have not been associated with the claims file.  However, the Board notes that the Veteran indicated that these records were in regard to treatment for coronary artery disease and heart surgery.  As such, these records are not relevant to the claims at issue and, therefore, remand to obtain and associate such records with the claims file is unnecessary.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, a disability that is proximately due to, the result of, or aggravated by, a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Furthermore, the Court has held that the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 should refer to "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  COPD

The Veteran seeks entitlement to service connection for COPD, to include as secondary to service-connected asthma.  Service treatment records reveal that the Veteran was a smoker.  A March 1968 examination revealed scattered ronchi over the left posterior lung field.

In August 1978 the Veteran was afforded a VA Compensation and Pension (C&P) examination in conjunction with a different claim.  It was noted that the Veteran had mild obstructive airway dysfunction with significant reversibility after bronchodilators.  A December 1978 X-ray revealed changes consistent with COPD.  A treatment record dated in August 1988 indicates that the Veteran was diagnosed with COPD.  Subsequent treatment notes reveal a diagnosis of COPD.

The Veteran was afforded a VA medical examination in October 2007 in conjunction with a different claim.  The Veteran was diagnosed with bronchial asthma with mild obstructive defect, history of pneumonia and pneumothorax.  The condition was noted to have progressed to bronchial asthma with severe obstructive defect based upon the Veteran's subjective shortness of breath and objectively abnormal pulmonary function test (PFT) and X-ray.  He did not have any other complications such as cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure.

In March 2011 the Veteran was afforded a VA medical examination.  The Veteran was noted to have been diagnosed with severe COPD and to be very short of breath from the condition.  The Veteran was noted to have a history of asthma; however, the disability was noted in 1999 to have been completely inactive since 1982 and that it had not needed any treatment.  The Veteran stated that he has shortness of breath with walking 300 feet or less.  If he walks on a level surface at a slow pace, he can sometimes walk half a block before he has to stop due to shortness of breath.  He was reported to have a chronic cough, which is productive of scant amount of clear sputum daily.  The Veteran no longer had asthmatic attacks and was treated with medications.  He denied periods of incapacitation and did not have a history of cor pumonale, right ventricular hypertrophy, or pulmonary hypertension to his knowledge.  He was followed by his primary care physician for his pulmonary condition.  The Veteran had a history of smoking two to three packs of cigarettes per day for many years.  After examination the Veteran was diagnosed with COPD.  The examiner noted that the Veteran was service-connected for asthma and to have been asymptomatic and resolved since 1982.  In addition to the Veteran's smoking history, which was heavy, asthma was noted to be a dominant risk factor for the development of COPD.  The examiner rendered the opinion that the most likely cause of the Veteran's COPD is the history of cigarette smoking.  The examiner further opined that it is less likely than not that the current COPD is etiologically related to any incident of his service in the military, and is not proximately due to, the result of, or aggravated by his service-connected asthma, which was noted to be quiescent.

The Board finds that entitlement to service connection for COPD, to include as secondary to service connected asthma is not warranted.  The Board notes that service treatment records reveal treatment for asthma; however, the records do not reveal any diagnosis or treatment for COPD.  The Board acknowledges that the Veteran is currently diagnosed with COPD, that a treatment record in December 1978 was suggestive of COPD, and that the Veteran was diagnosed of COPD in August 1988.  However, after review of the claims file and physical examination in March 2011, a VA examiner rendered the opinion that the Veteran's current COPD was not related to the Veteran's active service and is not proximately due to, the result of, or aggravated by his service-connected asthma.  The examiner provided the rationale that although asthma is a dominant risk factor for COPD, the Veteran's asthma had been asymptomatic since 1982.  In addition, the examiner noted that the Veteran had a history of heavy cigarette smoking, a risk for the development of COPD.  The examiner associated the Veteran's COPD with the Veteran's heavy cigarette smoking.  Therefore, as the preponderance of the evidence is against a finding that the Veteran's COPD is related to his active service or proximately due to, the result of, or aggravated by his asthma, entitlement to service connection for COPD is denied.

B.  Psychiatric Disorder

The Veteran seeks entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected asthma.

Service treatment records reveal that in March 1966 the Veteran complained of depression, malaise, anorexia, and weight loss.  It was noted that the Veteran "has been hitting the bottle recently - denies being an alcoholic."  The Veteran described bouts of anger, hostility with wife plus various paranoid feelings.  Later that same month, it was noted that the Veteran had had moderate improvement on Lithium.

In February 2008 the Veteran was noted to have a history of depression and adjustment mood disorder and to be on medications.  The provider noted that the Veteran's depression was most likely attributed to his inability to do activities that he could perform in the past.

The Veteran was afforded a VA psychiatric examination in March 2011.  The Veteran's primary complaint was that he was feeling very tense and angry when something upsets him related to family matters.  He explained that if anyone was "messing with his family members" it would make him very angry.  He indicated that incidents where his grandson hit his daughter-in-law, and where his wife was put in nursing care, made him very angry.  He reported feeling depressed every day because he was not with his wife.  He denied that he was suicidal.  The Veteran's service history and social history were reviewed.

Mental status examination revealed that the Veteran was casually dressed, mildly disheveled, and with fair hygiene.  He was oriented times four.  His memory, attention, and concentration were within normal limits.  His affect appeared sad and his mood appeared depressed and tense.  There was no evidence of impairment in thought process or communication noted on examination.  There was no evidence of a thought disorder in terms of derailment, trangentiality, or circumlocution.  He denied hallucinations and delusions.  There was no suicidal ideation or intent.  The Veteran noted that he did not feel like there was anything to live for since his wife was placed in a nursing home.  He had not been able to speak with her or communicate with her since she had been there.  He did admit to homicidal thoughts of hurting his daughter-in-law and son, but denied any intent.  There was no inappropriate behavior.  The Veteran appeared to struggle with breathing and ambulations.  The examiner noted that the Veteran reported that prior to meeting his second wife he drank heavily and identified that a 1966 service treatment record indicated that the Veteran had been "hitting the bottle."  The Veteran's appetite was fair and his sleep was normal.  He had no difficulty falling asleep.  He was awakened by the need to urinate but was then able to fall back to sleep most of the time.  The Veteran was noted to occasionally stay awake and think about the past.

The Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed moods.  The examiner rendered the opinion that the Veteran's current psychiatric disability is less likely than not related to his service or his depression noted in the 1966 service treatment record.  The examiner noted that the Veteran's current depression and anxiety are more likely than not related to his living situation, being away from his wife, and being around the conflict with his son's family.  The Veteran did not make any connection with his mood to his medical problems.  The examiner rendered the opinion that the Veteran's psychiatric condition is as likely as not to be aggravated by his service-connected disabilities.  The examiner noted that the Veteran has chronic pain which, coupled with his severe chronic obstructive pulmonary disease, interfere with his ability to cope with his life stressors.  

The Board finds that entitlement to service connection for adjustment disorder with mixed anxiety and depressed moods as secondary to service-connected disabilities is warranted.  Service treatment records reveal that the Veteran complained of depression.  The Veteran's post service treatment records reveal that the Veteran has been treated for depression and adjustment disorder and to be treated with medications.  After examination in March 2011 the Veteran was diagnosed with adjustment disorder with mixed anxiety and depressed moods.  The examiner rendered the opinion that the Veteran's psychiatric disorder was not related to the Veteran's active service, including his complaint of depression in service; however, the examiner rendered the opinion that the Veteran's psychiatric condition is as likely as not to be aggravated by his service-connected disabilities.  The Board notes that the record does not reveal any indication of a diagnosis of any psychiatric disability prior to the February 2008 notation that the Veteran had a history of depression and adjustment mood disorder and was on medications.  The Board further notes that, at the time of the March 2011 examination, service connection had been established of record for bronchial asthma, herniated nucleus pulposus of C6-C7, intervertebral disc syndrome of C6-C7 with radial nerve involvement, and hypertension.  As the examiner in March 2011 associated aggravation of the Veteran's psychiatric condition with the Veteran's service-connected disabilities, the Board finds that the evidence is at least in equipoise and service connection for adjustment disorder with mixed anxiety and depressed moods is granted.


ORDER

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asthma, is denied.

Entitlement to service connection for adjustment disorder with mixed anxiety and depressed moods as secondary to service-connected disabilities is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


